Name: Decision of the European Parliament of 23 April 2009 on discharge in respect of the implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2007
 Type: Decision
 Subject Matter: budget;  EU institutions and European civil service; NA
 Date Published: 2009-09-26

 26.9.2009 EN Official Journal of the European Union L 255/190 DECISION OF THE EUROPEAN PARLIAMENT of 23 April 2009 on discharge in respect of the implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2007 (2009/677/EC) THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2007, together with the Foundations replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EEC) No 1365/75 of the Council of 26 May 1975 on the creation of a European Foundation for the improvement of living and working conditions (4), and in particular Article 16 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0173/2009), 1. Grants the Director of the European Foundation for the Improvement of Living and Working Conditions discharge in respect of the implementation of the Foundations budget for the financial year 2007; 2. Sets out its observations in the Resolution below; 3. Instructs its President to forward this Decision and the Resolution that forms an integral part of it to the Director of the European Foundation for the Improvement of Living and Working Conditions, the Council, the Commission and the Court of Auditors, and to arrange for their publication in the Official Journal of the European Union (L series). The President Hans-Gert PÃ TTERING The Secretary-General Klaus WELLE (1) OJ C 278, 31.10.2008, p. 60. (2) OJ C 311, 5.12.2008, p. 156. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 139, 30.5.1975, p. 1. (5) OJ L 357, 31.12.2002, p. 72. RESOLUTION OF THE EUROPEAN PARLIAMENT of 23 April 2009 with observations forming an integral part of the Decision on discharge in respect of the implementation of the budget of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2007 THE EUROPEAN PARLIAMENT,  having regard to the final annual accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2007 (1),  having regard to the Court of Auditors report on the final annual accounts of the European Foundation for the Improvement of Living and Working Conditions for the financial year 2007, together with the Foundations replies (2),  having regard to the Councils recommendation of 10 February 2009 (5588/2009  C6-0060/2009),  having regard to the EC Treaty, and in particular Article 276 thereof,  having regard to Council Regulation (EC, Euratom) No 1605/2002 of 25 June 2002 on the Financial Regulation applicable to the general budget of the European Communities (3), and in particular Article 185 thereof,  having regard to Regulation (EEC) No 1365/75 of the Council of 26 May 1975 on the creation of a European Foundation for the improvement of living and working conditions (4), and in particular Article 16 thereof,  having regard to Commission Regulation (EC, Euratom) No 2343/2002 of 19 November 2002 on the framework Financial Regulation for the bodies referred to in Article 185 of Regulation (EC, Euratom) No 1605/2002 (5), and in particular Article 94 thereof,  having regard to Rule 71 of, and Annex V to, its Rules of Procedure,  having regard to the report of the Committee on Budgetary Control (A6-0173/2009), A. whereas the Court of Auditors (ECA) stated that it has obtained reasonable assurance that the annual accounts for the financial year 2007 are reliable, and the underlying transactions are legal and regular, B. whereas on 22 April 2008 Parliament granted the Director of the European Foundation for the Improvement of Living and Working Conditions discharge in respect of the implementation of the Foundations budget for the financial year 2006 (6), and in its resolution accompanying the discharge decision, inter alia,  noted the ECAs criticism that, in relation to recruitment procedures, the selection criteria were neither decided by selection boards at the outset nor defined in conformity with the vacancy notice, and the Foundations reply that all vacancy notices now include a clear indication of whether success in tests is a precondition for success in the competition,  noted further that, in 2006, the Foundation launched an ex-post evaluation of the 2001-2004 work programme, in conjunction with an interim evaluation of selected aspects of the Foundations ongoing work, with a view to determining the organisations impact, added value and effectiveness,  asked to be informed of the results of the evaluation, Weaknesses in recruitment procedures 1. Regrets that in 2007, as in 2006, the ECA found weaknesses in recruitment procedures; in particular, the ECA again found a case where the selection criteria were not defined in conformity with the vacancy notice; 2. Notes the ECAs further observations that neither the weighting of the selection criteria nor the minimal scores to be achieved were decided by the selection board from the outset; 3. Notes that the ECA considers that this situation did not ensure transparent and non-discriminatory recruitment procedures; 4. Notes the Foundations reply that in 2008 the recruitment procedures have been adapted in order to comply with the ECAs recommendations; 5. Requests the Foundation to pay particular attention to the legality of its recruitment procedures and to specify, in its annual activity report for 2008, the action taken in follow-up to the ECAs observations; Weaknesses in procurement procedures 6. Is concerned that in three procurement procedures the ECA found anomalies such as:  the financial evaluation procedure for a contract not being clearly specified in the tender documents,  selection criteria not allowing proper evaluation of the financial capacity of the candidates; 7. Notes the ECAs concern that this situation undermined the quality of the procedures and risked biasing the final selection; 8. Notes the Foundations replies that, in future, price evaluations will be defined in a way that avoids discretionary powers from the outset, and criteria for the application of minimal capacity levels will be laid down; 9. Requests the Foundation to specify, in its annual activity report for 2008, the action taken in follow-up to the ECAs observations; Introduction of accrual based accounting (ABAC) 10. Is satisfied that the Foundation introduced ABAC in 2008; 11. Notes the ECAs observation that, under the Financial Regulation, contributions the Foundation received from the Commission to prepare for the membership of Croatia and Turkey should have been treated as assigned revenue; 12. Notes the Foundations reply that from 2008 budget lines for assigned revenue have been set up in ABAC, and that it will follow the ECAs recommendation; 13. Notes the ECAs finding that recoverable VAT of EUR 376 611 in respect of 2007 should have been claimed by the year-end in order to comply with the principle of sound financial management; 14. Acknowledges the Foundations reply that VAT recovery was delayed due to the introduction of ABAC; notes that the outstanding VAT was fully recovered by April 2008; Follow-up to the previous discharge exercise 15. Recalls that, in 2006, the Foundation launched an ex-post evaluation of the 2001-2004 work programme, in conjunction with an interim evaluation of selected aspects of the Foundations ongoing work, with a view to determining the organisations impact, added value and effectiveness; 16. Notes from the annual activity report that in 2006 the Foundations strategic direction was reviewed and five strategic goals formulated; 17. Insists on being informed of the results of the evaluation regarding the Foundations impact, added value and effectiveness in time for the 2008 discharge exercise; 18. Refers for other observations accompanying its Decision on discharge which are of a horizontal nature to its Resolution of 23 April 2009 on financial management and control of EU agencies (7). (1) OJ C 278, 31.10.2008, p. 60. (2) OJ C 311, 5.12.2008, p. 156. (3) OJ L 248, 16.9.2002, p. 1. (4) OJ L 139, 30.5.1975, p. 1. (5) OJ L 357, 31.12.2002, p. 72. (6) OJ L 88, 31.3.2009, p. 93. (7) See page 206 of this Official Journal.